Decree affirmed. The parties were married on January 14, 1938. On November 25, 1949, the husband brought a libel for divorce on the ground of cruel and abusive treatment. The answer of the wife alleged condonation, and cruel and abusive treatment on the part of the husband by way of recrimination. The judge, on April 17, 1950, entered a decree nisi for divorce in favor of the husband, and the wife appealed. There is a finding of material facts, and the evidence is reported. The judge found that disputes between the parties began soon after their marriage, and continued until they separated. He found that the wife married the husband for money and protection, and had no affection for him. He found that the wife assaulted the husband on many occasions, and that her conduct injured his health, and that she intended that result. He found no condonation on his part. As to recrimination, there was evidence that the husband assaulted her at times, but the judge was not required to believe this evidence, nor, if he believed it, to find that his conduct constituted cruel and abusive treatment. See Brown v. Brown, 323 Mass. 332; Hayden v. Hayden, 326 Mass. 587.